Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-7, 9-11, 13, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2018/0358686 A1).
Regarding claim 1, Park (Figures 1-8) teaches an electronic device 100 comprising a housing comprising a front surface, a rear surface 140, and a side surface 130/630 partially surrounding a space between the front surface and the rear surface, wherein at least one of the front surface, the rear surface, and the side surface comprises a non-conductive portion 120/620, and at least a partial region of the non-conductive portion comprises a first through hole 132/632; a component 800 at least partially overlapping the first through hole when the non-conductive portion is viewed from outside the housing, wherein the component is disposed at a position spaced apart from the non-conductive portion by a first distance; and an antenna structure 610 disposed at a position spaced apart from the non-conductive portion by a second distance shorter than the first distance, wherein the antenna structure is configured 
Regarding claim 2, as applied to claim 1, Park (Figure 8, para [0083]) teaches that wherein the component 800 comprises at least one of a sound module, a camera module, and a sensor module.
Regarding claim 3, as applied to claim 1, Park (Figures 1-8) teaches that the antenna structure comprises a first substrate 605 comprising a ground region (not shown); and a plurality of antenna elements 610 disposed on the first substrate to be spaced apart from each other by a predetermined distance, wherein the at least one second through hole 612 comprises at least one third through hole formed through a predetermined region of at least one of the plurality of antenna elements.
Regarding claim 4, as applied to claim 3, Park (Figures 1 and 8) teaches that at least a portion of the at least one third through hole 112/612 overlaps the first through hole 132/632 when the non-conductive portion is viewed from outside the housing.
Regarding claim 5, as applied to claim 3, Park (Figure 6) teaches that wherein the at least one second through hole comprises at least one fourth through hole 650 formed through a region in which the plurality of antenna elements are not disposed.
Regarding claim 6, as applied to claim 5, Park (Figures 1 and 8) teaches that at least a portion of the at least one fourth through hole 650 overlaps the first through hole 132/632 when the non-conductive portion is viewed from outside the housing.


Regarding claim 9, as applied to claim 7, Park (Figures 1 and 8) teaches that the at least one third through hole 112/612 is formed through a central portion of at least one of the first conductive patch or the second conductive patch to have a diameter of a predetermined size or less.
Regarding claim 10, as applied to claim 1, Park (Figure 1 and 8) teaches that a sum of a size of the at least one second through hole 112/612 formed in the antenna structure 610 is a predetermined size or more.
Regarding claim 11, as applied to claim 1, Park (Figure 1) teaches that a first substrate 605 of the antenna structure is disposed parallel to the non-conductive portion.
Regarding claim 13, as applied to claim 1, Park (Figure 4) further teaches a support member 440 formed to correspond to at least one of a length, a width, and a thickness of the antenna structure so as to support the antenna structure.
Regarding claim 16, as applied to claim 1, Park (para [0003], [0046] and [0048]) teaches that the antenna structure comprises an antenna for wireless communication using a millimeter-wave band.
Regarding claim 18, as applied to claim 3, Park (Figures 9, 10A and 10B, para [0091] and [0096]) teaches that the antenna structure further comprises a second substrate 1045 on which a radio-frequency integrated circuit (RPIC) electrically connected to the plurality of antenna 
Regarding claim 20, as applied to claim 18, Park (Figures 10A and 10B) teaches that the second substrate 1045 is disposed between the rear surface and the component 800.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 12, 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 12, Park teaches the claimed invention, as applied to claim 1, except explicitly mention that a first substrate of the antenna structure is obliquely disposed to form 
Regarding claims 14 and 15, Park teaches the claimed invention, as applied to claim 5, except explicitly mention that the at least one third through hole is formed in a circular shape or square shape, and wherein the at least one fourth through hole is formed in a racetrack shape or rectangular shape.  It would have been an obvious matter of design choice to configure the third and fourth through holes to have various shapes in order to obtain a desired radiation characteristics.
Regarding claim 17, Park teaches the claimed invention, as applied to claim 3, wherein the first substrate comprises an extension portion 1045, and wherein a radio-frequency integrated circuit (RFIC) electrically connected to the plurality of antenna elements 110 is disposed on a surface of the extension portion (Figures 9, 10A and 10B, para [0091] and [0096]).
Park does not explicitly mention that the extension portion extending in a direction in which the plurality of antenna elements is aligned.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the extension portion extending in a direction in which the plurality of antenna elements is aligned instead of the direction orthogonally to 
Regarding claim 19, Park teaches the claimed invention, as applied to claim 18, wherein the second substrate is disposed between the back surface and the component instead of between the front surface and the component.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the location of the second substrate with respect to the location of the component, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
5.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Park fails to specifically teach that the first conductive pattern and the second conductive pattern form a first dipole antenna, and the third conductive pattern and the fourth conductive pattern form a second dipole antenna.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al (CN 110248008A) discloses antennas disposed on a side surface of an electronic device.
Wu et al (CN 110444855A) discloses antennas disposed on a side surface of an electronic device.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845